Citation Nr: 0901151	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-11 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 
2005, for the grant of service connection for a low back 
disability.

2.  Entitlement to an effective date earlier than October 19, 
2005, for the grant of service connection for a left knee 
disability.

3.  Entitlement to an effective date earlier than October 19, 
2005, for the grant of service connection for a right knee 
disability.

4.  Entitlement to an effective date earlier than October 19, 
2005, for the grant of service connection for a right hip 
disability.

5.  Entitlement to an effective date earlier than October 19, 
2005, for the grant of service connection for a left elbow 
disability.

6.  Entitlement to an effective date earlier than October 19, 
2005, for the grant of service connection for peptic ulcer 
disease.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for right and left knee disabilities, a 
low back disability, a right hip disability, a left elbow 
disability, and peptic ulcer disease, effective October 19, 
2005.  By a March 2007 statement of the case, the RO denied 
the veteran's claims of entitlement to effective dates of 
service connection earlier than October 19, 2005, for each of 
those disabilities.


FINDINGS OF FACT

1.  The veteran was discharged from active duty in February 
1989.

2.  The veteran's initial claim for service connection for a 
low back disability was filed at the RO on May 22, 2001.  
This claim was denied in a June 2002 rating decision.  The 
veteran did not appeal that decision, and it became final.  

3.  The veteran filed to reopen his previously denied claim 
for service connection for a low back disability on October 
19, 2005.  Service connection was subsequently granted, 
effective October 19, 2005.

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a low back 
disorder dated after the June 2002 denial and prior to the 
October 19, 2005, claim.

5.  The veteran has not raised a claim of entitlement to 
revision of the June 2002 denial of service connection for a 
low back disability based upon clear and unmistakable error 
(CUE).

6.  The veteran's initial claim for service connection for a 
left knee disability was filed at the RO on May 22, 2001.  
This claim was denied in a June 2002 rating decision.  The 
veteran did not appeal that decision, and it became final.  

7.  The veteran raised an informal application to reopen his 
claim for service connection for a left knee disability on 
August 1, 2005.  Although this claim was not received by the 
RO until October 19, 2005, it was in the constructive 
possession of VA as of August 1, 2005.

8.  The veteran filed a formal application to reopen his 
previously denied claim for service connection for a left 
knee disability on October 19, 2005.  Service connection was 
subsequently granted, effective October 19, 2005.

9.  The veteran's August 1, 2005 claim for service connection 
for a left knee disability remained open and unadjudicated 
until the May 2006 grant of service connection for a left 
knee disability.

10.  The veteran has not raised a claim of entitlement to 
revision of the June 2002 denial of service connection for a 
left knee disability based upon clear and unmistakable error 
(CUE).

11.  The veteran's initial claim for service connection for a 
right knee disability was filed at the RO on May 22, 2001.  
This claim was denied in a June 2002 rating decision.  The 
veteran did not appeal that decision, and it became final.  

12.  The veteran raised an informal application to reopen his 
claim for service connection for a right knee disability on 
August 1, 2005.  Although this claim was not received by the 
RO until October 19, 2005, it was in the constructive 
possession of VA as of August 1, 2005.

13.  The veteran filed a formal application to reopen his 
previously denied claim for service connection for a right 
knee disability on October 19, 2005.  Service connection was 
subsequently granted, effective October 19, 2005.

14.  The veteran's August 1, 2005 claim, for service 
connection for a right knee disability remained open and 
unadjudicated until the May 2006 grant of service connection 
for a right knee disability.

15.  The veteran has not raised a claim of entitlement to 
revision of the June 2002 denial of service connection for a 
right knee disability based upon clear and unmistakable error 
(CUE).

16.  The veteran's initial claim for service connection for a 
right hip disability was filed at the RO on May 22, 2001.  
This claim was denied in a June 2002 rating decision.  The 
veteran did not appeal that decision, and it became final.  

17.  The veteran raised an informal application to reopen his 
claim for service connection for a right hip disability on 
August 1, 2005.  Although this claim was not received by the 
RO until October 19, 2005, it was in the constructive 
possession of VA as of August 1, 2005.

18.  The veteran filed a formal application to reopen his 
previously denied claim for service connection for a right 
hip disability on October 19, 2005.  Service connection was 
subsequently granted, effective October 19, 2005.

19.  The veteran's August 1, 2005, claim for service 
connection for a right hip disability remained open and 
unadjudicated until the May 2006 grant of service connection 
for a right hip disability.

20.  The veteran has not raised a claim of entitlement to 
revision of the June 2002 denial of service connection for a 
right hip disability based upon CUE.

21.  The veteran's initial claim for service connection for a 
left elbow disability was filed at the RO on May 22, 2001.  
This claim was denied in a June 2002 rating decision.  The 
veteran did not appeal that decision, and it became final.  

22.  The veteran raised an informal application to reopen his 
claim for service connection for a left elbow disability on 
August 1, 2005.  Although this claim was not received by the 
RO until October 19, 2005, it was in the constructive 
possession of VA as of August 1, 2005.

23.  The veteran filed a formal application to reopen his 
previously denied claim for service connection for a left 
elbow disability on October 19, 2005.  Service connection was 
subsequently granted, effective October 19, 2005.

24.  The veteran's August 1, 2005, claim for service 
connection for a left elbow disability remained open and 
unadjudicated until the May 2006 grant of service connection 
for a left elbow disability.

25.  The veteran has not raised a claim of entitlement to 
revision of the June 2002 denial of service connection for a 
left elbow disability based upon CUE.

26.  The veteran filed an informal claim for service 
connection for peptic ulcer disease on January 12, 2005.  
Although this claim was not received by the RO until October 
19, 2005, it was in the constructive possession of VA as of 
January 12, 2005.

27.  The veteran filed a formal claim for service connection 
for peptic ulcer disease on October 19, 2005.  

28.  Service connection for peptic ulcer disease was granted 
in a May 2006 rating decision, effective October 19, 2005.

29.  The veteran's January 12, 2005, claim for service 
connection for peptic ulcer disease remained open and 
unadjudicated until the RO's January 2006 grant of service 
connection for peptic ulcer disease.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
October 19, 2005, for the award of service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 
(2008).

2.  The criteria for an earlier effective date of August 1, 
2005, for the award of service connection for a left knee 
disability, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2008).

3.  The criteria for an earlier effective date of August 1, 
2005, for the award of service connection for a right knee 
disability, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2008).

4.  The criteria for an earlier effective date of August 1, 
2005, for the award of service connection for a right hip 
disability, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2008).

5.  The criteria for an earlier effective date of August 1, 
2005, for the award of service connection for a left elbow 
disability, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2008).

6.  The criteria for an earlier effective date of January 12, 
2005, for the award of service connection for peptic ulcer 
disease, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's claims for an effective date earlier than 
October 19, 2005, for the grants of service connection for 
right and left knee disabilities, a low back disability, a 
right hip disability, a left elbow disability, and peptic 
ulcer disease arise from his disagreement with the dates 
assigned following the grants of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that VA satisfied its 
duties to notify the veteran in this case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims file the veteran's private and VA 
treatment records, and afforded him a VA examination with 
respect to his claims in February 2006.  In addition, the 
veteran was offered the opportunity to testify before the 
Board, but he declined the offer.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran contends that he is entitled to earlier effective 
dates of service connection for a low back disability, right 
and left knee disabilities, a right hip disability, a left 
elbow disability, and peptic ulcer disease.  

A.  Low Back Disability

The veteran's initial claim for service connection for a low 
back disability was filed at the RO on May 22, 2001.  This 
claim was denied in a June 2002 rating decision.  The RO 
received the veteran's notice of disagreement as to the 
denial of his claim on September 3, 2002.  A statement of the 
case affirming the decision was mailed to the veteran on June 
9, 2003.  As the statement of the case was issued more than 
one year after the rating decision denying his claim, he had 
60 days to file a substantive appeal of the denial of his 
claim.  See 38 C.F.R. § 38 C.F.R. § 20.302(b) (2008).  The 
veteran was notified of this limited 60-day period he had to 
file his appeal in the June 2003 statement of the case.  The 
veteran, however, did not file a VA Form 9, or statement 
which could be interpreted as a substantive appeal of the 
decision.  In June 2003, the veteran requested a personal 
hearing before a Decision Review Officer.  The hearing was 
scheduled for October 1, 2003.  The veteran, however, did not 
appear for the hearing.  The RO issued a supplemental 
statement of the case in October 2003.  This document was 
mailed to the veteran on October 14, 2003.  He was again 
notified of the limited 60-day period he had to file his 
appeal in the October 2003 supplemental statement of the 
case.  The veteran did not file a VA Form 9, or statement 
which could be interpreted as a substantive appeal of the 
decision.  

In a March 2007 statement, the veteran asserted that he did 
file a substantive appeal of the June 2002 rating decision.  
However, there is no evidence consistent with this assertion.  
Had VA received correspondence amounting to a substantive 
appeal, that correspondence would have been filed in the 
veteran's claims folder and appropriate action would have 
been undertaken at that time.  There is no evidence in this 
case to rebut this presumption of regularity.  Ashley v. 
Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of 
regularity" applies to the official acts of public officers, 
and in the absence of clear evidence to the contrary, it must 
be presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  As a substantive appeal was not received, the 
October 2003 decision became final on December 14, 2003, 60 
days after the supplemental statement of the case was mailed.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104, 20.302(b) (2008).  
The veteran's failure to file a timely substantive appeal 
constituted the abandonment of his May 2001 claim for service 
connection.  38 C.F.R. § 3.158 (2008).  Because the May 2001 
claim for service connection for a low back disability was 
abandoned, it cannot serve as an earlier claim for service 
connection in this case.

Where a prior claim has been abandoned, the veteran must file 
a new claim, and the effective date of service connection 
will not be earlier than the date of the receipt of the new 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. §§ 3.158, 3.400(b).  The veteran filed to reopen 
his claim for service connection for a low back disability on 
October 19, 2005.  Service connection was subsequently 
granted, effective October 19, 2005.  Here, at the time of 
the prior denial, the veteran had a diagnosis of a back 
disability but there was no evidence demonstrating that his 
back disability was related to his active military service.  
Thus, the later date is the date the application to reopen 
was received.  Because the effective date of service 
connection where a prior claim for service connection has 
been abandoned may not be earlier than the date of the 
receipt of the new claim, an effective date earlier than 
October 19, 2005, is not warranted in this case.  38 C.F.R. 
§ 3.400 (2008).  

Significantly, the record contains no other communication 
prior to the ultimately-successful October 2005 application 
which could be interpreted as an informal claim to support 
the award of an earlier effective date for service connection 
for a low back disability.  While in August 2005 the veteran 
informed his VA physician that he intended to reopen his 
disability benefits claims, he mentioned only his bilateral 
knee, hip, and elbow disabilities.  Because he did not 
specifically indicate that he intended to reopen his claim 
for service connection for a low back disability, the August 
2005 record of treatment may not be construed as an informal 
claim to reopen his claim for service connection for a low 
back disability.  See 38 C.F.R. §§ 3.155(c); 3.157(a) (2008) 
(a report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, and may 
establish entitlement).  An informal claim need not expressly 
identify the benefit sought, or the provision which 
corresponds to the benefits sought, but rather need only 
evidence a "belief" that entitlement to benefits exists.  
See 38 C.F.R. §§ 3.1(p), 3.155(a); Douglas v. Derwinski, 2 
Vet. App. 103, 109 (Douglas I); see Douglas v. Derwinski, 2 
Vet. App. 435, 442 (1992) (en banc) (Douglas II); Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991) (to require that 
veterans enumerate which sections they found applicable to 
their request[s] for benefits would change the 
[nonadversarial] atmosphere in which [VA] claims are 
adjudicated).  

The first evidence VA received from the veteran regarding a 
new claim of entitlement to service connection for a low back 
disability was dated on October 19, 2005.  Thus, in this 
case, the only date that could serve as a basis for the award 
of service connection is the date of receipt of the veteran's 
new claim for service connection on October 19, 2005.  There 
is no legal entitlement to an earlier effective date for a 
low back disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for service connection for a low back 
disability and that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Right and Left Knee disabilities, 
a Right Hip Disability, a Left Elbow Disability

The veteran's initial claims for service connection for right 
and left knee disabilities, a right hip disability, and a 
left elbow disability were filed at the RO on May 22, 2001.  
These claims were denied in a June 2002 rating decision.  The 
RO received the veteran's notice of disagreement as to the 
denial of his claims on September 3, 2002.  A statement of 
the case affirming the decision was mailed to the veteran on 
June 9, 2003.  As the statement of the case was issued more 
than one year after the rating decision denying his claim, he 
had 60 days to file a substantive appeal of the denial of his 
claims.  See 38 C.F.R. § 38 C.F.R. § 20.302(b) (2008).  The 
veteran was notified of this limited 60-day period he had to 
file his appeal in the June 2003 statement of the case.  The 
veteran, however, did not file a VA Form 9, or statement 
which could be interpreted as a substantive appeal of the 
decision.  In June 2003, the veteran requested a personal 
hearing before a Decision Review Officer.  The hearing was 
scheduled for October 1, 2003.  The veteran, however, did not 
appear for the hearing.  The RO issued a supplemental 
statement of the case in October 2003.  This document was 
mailed to the veteran on October 14, 2003.  He was again 
notified of the limited 60-day period he had to file his 
appeal in the October 2003 supplemental statement of the 
case.  The veteran did not file a VA Form 9, or statement 
which could be interpreted as a substantive appeal of the 
decision.  

In a March 2007 statement, the veteran asserted that he did 
file a substantive appeal of the June 2002 rating decision.  
However, there is no evidence consistent with this assertion.  
Had VA received correspondence amounting to a substantive 
appeal, that correspondence would have been filed in the 
veteran's claims folder and appropriate action would have 
been undertaken at that time.  There is no evidence in this 
case to rebut this presumption of regularity.  Ashley v. 
Derwinksi, 2 Vet. App. 62, 64 (1992) As a substantive appeal 
was not received, the October 2003 decision became final on 
December 14, 2003, 60 days after the supplemental statement 
of the case was mailed.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 
3.104, 20.302(b) (2008).  The veteran's failure to file a 
timely substantive appeal constituted the abandonment of his 
May 2001 claims for service connection.  38 C.F.R. § 3.158 
(2008).  Because the May 2001 claims for service connection 
for right and left knee disabilities, a right hip disability, 
and a left elbow disability were abandoned, the May 2001 
claims cannot serve as earlier claims for service connection 
in this case.

Where a prior claim has been abandoned, the veteran must file 
a new claim, and the effective date of service connection 
will not be earlier than the date of the receipt of the new 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. §§ 3.158, 3.400(b).  The veteran filed a formal 
application to reopen his claims for service connection for 
right and left knee disabilities, a right hip disability, and 
a left elbow disability on October 19, 2005.  Service 
connection was subsequently granted, effective October 19, 
2005.  Here, at the time of the prior denial, the veteran had 
a diagnoses of right and left knee disabilities, a right hip 
disability, and a left elbow disability but there was no 
evidence demonstrating that any of these disabilities were 
related to his active military service.  Thus, the later date 
is the date the application to reopen was received.  

With regard to whether an informal or formal claim, or 
written intent to reopen the claims for service connection 
for right and left knee disabilities, a right hip disability, 
and a left elbow disability was filed prior to October 19, 
2005, the Board finds that the veteran filed an informal 
claim for benefits on August 1, 2005.  On August 1, 2005, the 
veteran informed his VA physician that he intended to reopen 
his disability benefits claims.  He specifically indicated 
that he was service connection for his bilateral knee, hip, 
and elbow disabilities, and requested the physician's 
assistance in obtaining disability compensation benefits.  
Because the August 1, 2005, treatment record demonstrates 
that the veteran was interested primarily in the benefits to 
which he might be entitled as a result of his disabilities, 
the Board finds that this record of treatment satisfies the 
requirements for an informal claim for benefits.  See 
38 C.F.R. §§ 3.155(c); 3.157(a); Criswell v. Nicholson, 20 
Vet. App. 501, 503 (2006) ( "[W]here there can be found no 
intent to apply for VA benefits, a claim for entitlement to 
such benefits has not been reasonably raised.").  The August 
1, 2005 record of treatment clearly indicates that the 
veteran believed he was entitled to benefits as a result of 
his knee, right hip, and left elbow disabilities.  
Accordingly, the Board finds in this case that the August 1, 
2005, record satisfies the criteria for an informal claim for 
benefits.  Additionally, although this treatment record was 
not physically received by the RO until October 19, 2005, it 
was in the constructive possession of VA as of August 1, 
2005.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA has constructive notice of VA-generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body).  Thus, the 
veteran's informal claims for service connection for right 
and left knee disabilities, a right hip disability, and a 
left elbow disability were received on August 1, 2005.

Having determined that informal applications to reopen the 
claims for service connection for right and left knee 
disabilities, a right hip disability, and a left elbow 
disability were received on August 1, 2005, the next question 
before the Board is whether formal applications to reopen the 
claims for service connection for these disabilities were 
received within one year of the filing of the informal claim 
for benefits.  See 38 C.F.R. § 3.155; Norris v. West, 12 Vet. 
App. 413, 421 (1999).  The veteran's formal applications to 
reopen the claims for service connection for right and left 
knee disabilities, a right hip disability, and a left elbow 
disability were received at the RO on October 19, 2005, 
within one year of the informal applications.  Because the 
formal applications to reopen the claims for service 
connection were received within one year of the informal 
applications, August 1, 2005, the date the informal 
applications were received, must be accepted as the date of 
the "claim" or "application" for purposes of determining 
an effective date under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o),  3.155(a), and 3.157(b)(1).  

The Board has determined that the veteran's application to 
reopen claims for service connection for right and left knee 
disabilities, a right hip disability, and a left elbow 
disability were filed on August 1, 2005.  As current 
diagnoses were of record at the time of the prior denial in 
June 2002, the later date is the date the claims or 
applications to reopen were received.  It follows, therefore, 
that the correct effective date of service connection is 
August 1, 2005, when his application to reopen the previously 
denied claims were received.

On August 1, 2005, when he filed his applications to reopen 
his claims for service connection for right and left knee 
disabilities, a right hip disability, and a left elbow 
disability, the veteran had for right and left knee 
disabilities, a right hip disability, and a left elbow 
disability due to service.  Thus, because the claims remained 
pending, an effective date of August 1, 2005, is warranted 
for the grants of service connection.  The benefit-of-the-
doubt rule has been considered in rendering this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Peptic Ulcer Disease

The veteran filed a formal claim for service connection for 
peptic ulcer disease on October 19, 2005, more than one year 
after his separation from active service in February 1989.  
Where a claim has been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the record reflects that the veteran was 
diagnosed with peptic ulcer disease in 1983.  Thus, the later 
date is the date the claim for service connection was 
received.  It is significant that while the disability in 
this case pre-existed the veteran's claim, a claim must be 
filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
peptic ulcer disease was filed prior to October 19, 2005, the 
Board finds that the veteran raised an informal claim for 
benefits related to peptic ulcer disease on January 12, 2005.  
A January 12, 2005, letter from the veteran's treating VA 
physician to the RO reflects that the veteran sought help in 
establishing VA disability compensation benefits for peptic 
ulcer disease.  Because this letter demonstrates that the 
veteran was interested primarily in the benefits to which he 
might be entitled as a result of his symptoms, the Board 
finds that this letter satisfies the requirements for an 
informal claim for benefits.  See 38 C.F.R. §§ 3.155(c); 
3.157(a); Criswell v. Nicholson, 20 Vet. App. at 503.  While 
this letter was not received at the RO until January 17, 
2006, as a VA record, it was in the constructive possession 
of VA as of January 12, 2005.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Having determined that an informal claim for service 
connection for peptic ulcer disease was received on January 
12, 2005, the next question before the Board is whether a 
formal claim for service connection for peptic ulcer disease 
was received within one year of the filing of the informal 
claim for benefits.  See 38 C.F.R. § 3.155; Norris v. West, 
12 Vet. App. 413, 421 (1999).  The veteran's formal claim for 
service connection for peptic ulcer disease was received on 
October 19, 2005, within one year of the receipt of his 
informal claim.  Accordingly, the January 12, 2005, date of 
the veteran's informal claim must, as a matter of law, be 
accepted as the date of his "claim" or "application" for 
purposes of determining an effective date under 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o),  3.155(a), and 
3.157(b)(1).  See Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992); Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).

Having determined that the veteran's current claim for 
service connection for peptic ulcer disease was filed on 
January 12, 2005, the Board must determine whether the 
veteran had peptic ulcer disease prior to or as of that date.  
In this regard, the Board finds that the evidence as a whole 
demonstrates that the veteran's service-connected peptic 
ulcer disease has persisted since at least 1983, when he was 
initially diagnosed with a bleeding duodenal ulcer.  The 
later date is thus the date the claim was received.  It 
follows, therefore, that the correct effective date of 
service connection is January 12, 2005, when his claim was 
received.

In light of the foregoing, the Board finds that on January 
12, 2005, when he filed his initial claim, the veteran had 
peptic ulcer disease that first manifested during service.  
An earlier effective date of January 12, 2005, is therefore 
warranted.  The benefit-of-the-doubt rule has been considered 
in rendering this decision.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

An effective date earlier than October 19, 2005, for the 
grant of service connection for a low back disability is 
denied.

An earlier effective date of August 1, 2005, for the grant of 
service connection for a left knee disability is granted.

An earlier effective date of August 1, 2005, for the grant of 
service connection for a right knee disability is granted.

An earlier effective date of August 1, 2005, for the grant of 
service connection for a right hip disability is granted.

An earlier effective date of August 1, 2005, for the grant of 
service connection for a left elbow disability is granted.

An earlier effective date of January 12, 2005, for the grant 
of service connection for peptic ulcer disease is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


